Citation Nr: 0913990	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-11-757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased evaluation for anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain the Veteran's Social Security 
Administration records.   

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In a VA medical record dated July 2004, the Veteran indicated 
that he was awarded Social Security disability benefits.

Thus, as noted above, the record reflects the Veteran is in 
receipt of Social Security Administration disability 
benefits. Complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file. VA's duty to assist extends to 
obtaining records from the Social Security Administration. 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The Veteran 
may also submit any evidence or further 
argument relative to the claim at issue.

2. The RO/AMC should obtain the Veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
Veteran's entitlement to benefits was 
based. If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

4. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




